[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                            No. 05-14675                ELEVENTH CIRCUIT
                                                           MARCH 10, 2006
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                                                              CLERK

                    D. C. Docket No. 04-00149-CV-4

JAMES C. RIGDON,

                                                    Plaintiff-Appellees,

                                 versus

THE STATE OF GEORGIA BOARD OF
REGENTS, et al.,

                                                    Defendants,

HANK FORD,

                                                    Defendant-Appellant.




               Appeal from the United States District Court
                 for the Southern District of Georgia


                            (March 10, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.
PER CURIAM:

      In this action, James Rigdon claims that Henry Ford (and other individuals),

acting under color of state law, unlawfully discriminated against him on account

of his race with regard to certain conditions of his employment, and he seeks

money damages under 42 U.S.C. § 1983. Ford, claiming that he is immune from

suit under the doctrine of qualified immunity, moved the court for summary

judgment. The court denied his motion in an order entered on July 25, 2005. He

now appeals the court’s ruling.

      In its July 25 order, the court, considering the evidence in the light most

favorable to Rigdon (as it was required to do), explained at length (at pages 20-25)

why Ford is not entitled to qualified immunity. We find no error in the court’s

explanation and therefore affirm its ruling.

      AFFIRMED.




                                          2